DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 31, 2022 has been entered.  Claims 14-26 are currently pending in the application.  Claims 1-13 are cancelled.
Examiner disagrees with the Applicant’s interpretation of MPEP 1893.03(f) and Rule 11.  Applicants arguments do not have a firm basis in what the MPEP 1893.03(f) and Rule 11 explain, i.e. the arguments are not substantive.  Examiner’s objection to the drawings and specification do not place additional requirements on the Applicant, because the drawings must show every feature of the invention specified in the claims and the applicant has failed to show each and every feature as claimed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“vehicle roof” as claimed is not numbered in the figures.
“rear module frame transverse element” as claimed is not numbered in the figures.
“first lateral module frame longitudinal element” as claimed is not numbered in the figures.
“second lateral module frame longitudinal element” as claimed is not numbered in the figures.
“a-pillars” as claimed are not numbered in the figures.
“attachment elements” as claimed are not numbered in the figures (note: the specification discusses the attachment element as a connection console which is also not numbered in the figures).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities listed below.  Appropriate correction is required.
“vehicle roof” as claimed is not numbered in the specification.
“rear module frame transverse element” as claimed is not numbered in the specification.
“first lateral module frame longitudinal element” as claimed is not numbered in the specification.
“second lateral module frame longitudinal element” as claimed is not numbered in the specification.
“a-pillars” as claimed are not numbered in the specification.
“attachment elements” as claimed are not numbered in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 19-20, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzel (US20090033128A1) in view of Schatzler (US20020024239A1).
Regarding claim 14, Hoelzel discloses a roof module (8; Fig. 1; Paragraph 53) for a vehicle roof (1; Fig. 1, Paragraph 53) of a passenger vehicle (Paragraph 53), comprising: a module frame (7; Fig. 1) which includes a front module frame transverse element (20; Fig. 8, Paragraph 55), a rear module frame transverse element , a first lateral module frame longitudinal element, and a second lateral module frame longitudinal element, wherein the first and the second lateral module frame longitudinal elements connect the front and the rear module frame transverse elements to each other; and a cover element (9, 10; Fig. 1), wherein the cover element is mounted on the module frame (Figs. 1-2); wherein the front module frame transverse element is a first shell element (Fig. 8) and wherein the first shell element is connectable to a second shell element (21; Fig. 8) of a roof frame of the vehicle roof; wherein when the first shell element is connected to the second shell element they together form a roof crossmember (4; Figs. 1, 6-8, Paragraph 53) of the vehicle roof which encloses a cavity (cavity enclosed by 20/21 on Fig. 8).
However, Hoelzel is silent to wherein the front module frame transverse element of the module frame of the roof module is a first shell element and wherein the first shell element is connectable to a second shell element of a roof frame of the vehicle roof; wherein when the first shell element is connected to the second shell element they together form a roof crossmember of the vehicle roof which encloses a cavity.
For claim 14, Schatzler teaches wherein the front module frame transverse element of the module frame of the roof module (18; Fig. 1) is a first shell element and wherein the first shell element is connectable to a second shell element (15; Fig. 1) of a roof frame of the vehicle roof; wherein when the first shell element is connected to the second shell element they together form a roof crossmember (13; Fig. 1, Paragraph 15) of the vehicle roof (10; Fig. 1) which encloses a cavity (cavity enclosed by15/16/17/18; Fig. 1, Paragraphs 9 and 18).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof module of Hoelzel wherein the module frame of the roof module is a first shell element connectable to a second shell element to form a roof crossmember with a cavity as taught by Schatler.  Doing so, allows for a drive motor to be held within the cavity (Schatzler – Paragraphs 7-10).
Regarding claim 15, Hoelzel discloses the roof module according to claim 14 further comprising a drive (25, 26; Fig. 1) for displacing the cover element (10; Fig. 8) in relation to the module frame or for displacing a roller blind for shading an interior space of the passenger vehicle.
However, Hoelzel is silent to a drive  disposed and fixed on a side of the frame such that when the roof module is mounted on the vehicle roof the drive is disposed inside the cavity.
In claim 15, Schatzler teaches a drive (25; Fig. 1) for displacing the cover element (11; Fig. 1) in relation to the module frame (13; Fig. 1) or for displacing a roller blind for shading an interior space of the passenger vehicle, wherein at least a part of the drive is disposed and stationarily fixed on a side of the front module frame transverse element (18; Fig. 1) that faces towards the second shell element (14/15/16; Fig. 1) such that when the roof module is mounted on the vehicle roof the at least one part of the drive is disposed inside the cavity (the cavity is the closed cross section of 18 and 145/15/16; Fig. 1).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof module of Hoelzel by including the drive disposed inside the cavity (or at least partially) as taught by Schatzler.  Doing so, allows for a widening of the passenger viewing area between the front edge of the sunroof cover and the rear edge of the apron cover rearward of the windshield (Paragraphs 4-7).
Regarding claim 16, Hoelzel in view of Schatzler discloses the roof module according to claim 15, wherein the drive (25, 26) comprises a motor which hangs on the front module frame transverse element (18; Fig. 1) and which hangs at a vertical spacing apart from the second shell element (14; Fig. 1) when the roof module is mounted on the vehicle roof.  
Regarding claim 17, Hoelzel in view of Schatzler discloses the roof module according to claim 15, wherein the drive (25, 26) is held on the front module frame transverse element (18; Fig. 1) at a horizontal spacing apart from at least one of two side wall regions of the second shell element (14/15; Fig. 1) when the roof module is mounted on the vehicle roof.  
Regarding claim 19, Hoelzel in view of Schatzler discloses a passenger vehicle; comprising: a vehicle roof with a roof opening (Hoelzel - 6; Fig. 3, Paragraph 53); and the roof module (Hoelzel - 8; Fig. 1) according to claim 14 disposed in the roof opening; wherein the first shell element (Hoelzel - 20; Fig. 8) is connected to the second shell element (Hoelzel - 21; Fig. 8) and together they form a roof crossmember (Hoelzel - 4; Fig. 6) of the vehicle roof which encloses a cavity (Hoelzel - cavity enclosed by 20/21 on Fig. 8); wherein the roof crossmember is connected to respective A-pillars (Hoelzel - 2 are roofside members that are also the A-pillars; Figs. 1, 3, and 5) and of the passenger vehicle which laterally hold and delimit a windscreen (Hoelzel - 12; Fig. 1, Paragraph 57).  
In claim 19, Schatzler teaches wherein the first shell element (Schatzler - 18; Fig.1) of the module frame of the roof module (Schatzler - 10; Fig. 1) is connected to the second shell element (Schatzler - 15; Fig. 1) of a roof frame of the vehicle roof (Schatzler - 10; Fig. 1, Paragraph 15 and Abstract) and together they form a roof crossmember (Schatzler - 13; Fig. 1, Paragraph 15) of the vehicle roof which encloses a cavity (Schatzler - cavity enclosed by 15/16/17/18; Fig. 1)
Regarding claim 20, Hoelzel in view of Schatzler discloses the passenger vehicle according to claim 19, wherein the front module frame transverse element is directly connected to the A-pillars on respective end regions of the front module frame transverse element or is connected to the A-pillars on respective end regions of the front module frame transverse element by respective attachment elements. (Hoelzel discloses that 4 being the transverse element of 23 (20/21/22) and 23 is also the makeup of 2(20/21/22) and is also connected to 24 via flanges and welds).
Regarding claim 22, Hoelzel in view of Schatzler discloses the passenger vehicle according to claim 19, wherein the front module frame transverse element (20; Fig. 7) and the second shell element (21; Fig. 7) end at least substantially flush towards a front (Fig. 7 at the region where 4 is pointing) and wherein the front module frame transverse element (20; Fig. 7) extends backwards beyond the second shell element (21; Fig. 7) with an end region (around 22; Fig. 7).
Regarding claim 26, Hoelzel in view of Schatzler discloses A method for producing a vehicle roof (Hoelzel - 1; Fig. 1, Paragraph 53) of a motor vehicle (Hoelzel - Paragraph 53) provided with the roof module (Hoelzel - 8; Fig. 1) according to claim 14, comprising the steps of: inserting the roof module (Hoelzel - 10; Fig. 1) into a roof opening (Hoelzel - 6; Fig. 3) of the vehicle roof (Hoelzel - Paragraph 53); placing the first shell element (Hoelzel - 20; Fig. 8) of the module frame of the roof module on the a second shell element (Hoelzel - 21; Fig. 8) of a roof frame of the vehicle roof: and connecting the first shell element to the second shell element to form a roof crossmember (Hoelzel - 4; Figs. 7-8) of the vehicle roof which encloses a cavity (Hoelzel - cavity enclosed by 20/21; Fig. 8); wherein the second shell element is connected to respective A-pillars (Hoelzel - 2 are roofside members that are also the A-pillars; Figs. 1, 3, and 5) which laterally hold and delimit a windscreen (Hoelzel - 12; Fig. 1, Paragraph 53). Hoelzel in view of Schatzler discloses placing the first shell element (Schatzler - 18; Fig. 1) of the module frame of the roof module (Schatzler - 10; Fig. 1) on the a second shell element (Schatzler - 15; Fig. 1) of a roof frame of the vehicle roof (Schatzler - 10; Fig. 1, Paragraph 15 and Abstract): and connecting the first shell element to the second shell element to form a roof crossmember (Schatzler - 13; Fig. 1, Paragraph 15) of the vehicle roof which encloses a cavity (Schatzler - cavity enclosed by 15/16/17/18; Fig. 1)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoelzel in view of Schatzler and further in view of Schlaf et al. (DE10324793A1, hereinafter “Schlaf”).
Regarding claim 21, Hoelzel in view of Schatzler discloses the passenger vehicle according to claim 19.  
However, Hoelzel in view of Schatzler is silent to wherein the front module frame transverse element is directly connected to the A-pillars by attachment elements.
In claim 21, Schlaf teaches wherein the front module frame transverse element (15/14a; Fig. 2) protrudes with a front end region (14b; Fig. 2) below the windscreen (21; Fig. 2) and wherein the windscreen (21; Fig. 2) is supported from below in a rear upper transverse edge region by the front module frame transverse element (where 21 and 15 meet on Fig. 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof module of Hoelzel in view of Schatzler by including the front module frame transverse element directly connected to the A-pillars by attachment elements as taught by Schlaf.  Doing so, allows for improved assembly with operator installation ergonomics (Paragraphs 5-8).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoelzel in view of Schatzler and further in view of Demmer et al. (WO2017005352A1, hereinafter “Demmer”).
Regarding claim 23, Hoelzel in view of Schatzler discloses the passenger vehicle according to claim 19.
However, Hoelzel in view of Schatzler is silent to wherein the second shell element extends beyond the front module frame transverse element.  
In claim 23, Demmer teaches wherein the second shell element (48; Fig. 4) extends forwards beyond the front module frame transverse element (28; Fig. 4) with a flange (Fig. 4) to which the windscreen (48 is called the windshield cross member) is fixed and wherein, in the longitudinal direction of the passenger vehicle, the front module frame transverse element (28; Fig. 4) abuts on the flange (Fig. 4) and is fixed to the flange (appears to be adhesive on Fig. 4).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof module of Hoelzel in view of Schatzler by including the second shell element extends beyond the front module frame transverse element as taught by Demmer.  Doing so, allows for adapting the frame to different openings in vehicle roofs in order to enable simple and cost-effective adjustments to the frame in the longitudinal direction of the vehicle (Page 3 lines 20-30).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoelzel in view of Schatzler and further in view of Mathes (US8141942).
Regarding claim 25, Hoelzel in view of Schatzler discloses the passenger vehicle according to claim 19.
However, Hoelzel in view of Schatzler is silent to  the windscreen adjacent to an edge of the cover element.
In claim 25, Mathes teaches wherein the windscreen (15; Fig. 4A) is adjacent to a front transverse edge of the cover element (13; Figs. 3-4A) of the roof module with a rear upper transverse edge (Where 23 is pointing; Fig. 4A).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof module of Hoelzel in view of Schatzler by including a windscreen adjacent to an edge of the cover element as taught by Demmer.  Doing so, allows for increased vehicle headroom for the driver and front passenger, as well as, improved sealing in the vehicle (Col. 1 lines 50-67 and Col. 2 lines 1-41).
Allowable Subject Matter
Claims 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to dependent claims 18 and 24, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
Claim 18 – the front module frame transverse element has a molding on a side facing away from the second shell element to receive a wind deflector which protrudes in to the cavity of the roof crossmember when the roof module is mounted on the vehicle roof.
Claim 24 - the front module frame transverse element has a molding on a side facing away from the second shell element that receives a wind deflector and wherein the molding protrudes into the cavity of the roof crossmember to a depth such that the front module frame transverse element and the second shell element are connectable to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612